SHERAN, Chief Justice.
This is a pretrial appeal from an order of the Ramsey County District Court, Juvenile Division, granting the state’s motion pursuant to Minn.Stat. § 260.125 (1978) to refer the juvenile in question, who is now 18 years old, for prosecution as an adult. The appeal raises the issue of whether the district court clearly erred in its findings or abused its discretion in determining that the juvenile is dangerous. We believe that the juvenile court did not clearly err in any of its findings or abuse its discretion in concluding that the public safety would be endangered by keeping the juvenile in the juvenile court system. Accordingly, the district court’s decision to grant the motion for reference for adult prosecution is affirmed.
Affirmed.